Citation Nr: 1522505	
Decision Date: 05/28/15    Archive Date: 06/11/15

DOCKET NO.  13-09 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a back disability.

2.  Entitlement to service connection for a back disability.

3.  Whether new and material evidence has been received to reopen a claim of service connection for a right knee disability.

4.  Entitlement to service connection for a right knee disability.

5.  Whether new and material evidence has been received to reopen a claim of service connection for a left knee disability.

6.  Entitlement to service connection for a left knee disability.

7.  Whether new and material evidence has been received to reopen a claim of service connection for a right ankle disability.

8.  Entitlement to service connection for a right ankle disability.

9.  Whether new and material evidence has been received to reopen a claim of service connection for a left ankle disability.

10.  Entitlement to service connection for a left ankle disability.

11.  Whether new and material evidence has been received to reopen a claim of service connection for a right hand disability.

12.  Entitlement to service connection for a right hand disability.

13.  Whether new and material evidence has been received to reopen a claim of service connection for a left hand disability.

14.  Entitlement to service connection for a left hand disability.

15.  Whether new and material evidence has been received to reopen a claim of service connection for a right leg disability.

16.  Entitlement to service connection for a right leg disability.

17.  Whether new and material evidence has been received to reopen a claim of service connection for a left leg disability.

18.  Entitlement to service connection for a left leg disability.

19.  Whether new and material evidence has been received to reopen a claim of service connection for a stomach disability.

20.  Entitlement to service connection for a stomach disability.

21.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

22.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Jeffrey Marion, Attorney


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from December 1977 to June 1993.

This matter is before the Board of Veterans' Appeals (Board) on appeal of March 2010 and August 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The RO found that evidence sufficient to reopen the claim for service connection for a back disability had been received.  Whether or not finality applies is a jurisdictional question for the Board and the Board is not bound by the RO's determination.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial).  Therefore, the Board has framed the issues on the title page accordingly.

The Board notes that the March 2010 rating decision, in pertinent part, granted service connection for a mood disorder and assigned an initial 10 percent rating from March 2009.  The Veteran disagreed with the initial rating.  In a December 2012 rating decision, the RO recharacterized the disability as PTSD and assigned a 50 percent rating, also from March 2009.  The Veteran contends that he is entitled to a higher rating.

The Veteran filed a claim of entitlement to TDIU in August 2013; it does not appear that this has been adjudicated by the RO.  Nevertheless, entitlement to a TDIU is part of the claim for an initial rating higher than 50 percent for PTSD.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (a claim for a TDIU is part of an increased rating claim when such claim is raised by the record).  As such, this issue is reflected on the title page of this decision.

The reopened claims of service connection for right knee, left knee, right ankle, left ankle, right hand, left hand, right leg, left leg, and stomach disabilities, for an initial rating in excess of 50 percent for PTSD, and for TDIU, are REMANDED to an Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an April 1994 rating decision, the RO denied the Veteran's claims of service connection for back, right knee, left knee, right ankle, left ankle, right hand, left hand, right leg, left leg, and stomach disabilities; the Veteran did not file a timely notice of disagreement and the April 1994 rating decision became final.

2.  The additional evidence received since the April 1994 rating decision relates to unestablished facts necessary to substantiate the claims of service connection for back, right knee, left knee, right ankle, left ankle, right hand, left hand, right leg, left leg, and stomach disabilities, and raises a reasonable possibility of substantiating the claims.

3.  The current back disability, degenerative disc disease of the lumbar spine, did not have onset in service and is unrelated to a muscle strain/ligamentous sprain of the lumbar area in service.





CONCLUSIONS OF LAW

1.  The RO's April 1994 rating decision denying service connection for back, right knee, left knee, right ankle, left ankle, right hand, left hand, right leg left leg, and stomach disabilities, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a), 20.1103 (2014).

2.  The criteria for reopening the claim of service connection for a back disability have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  The criteria for reopening the claim of service connection for a right knee disability have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

4.  The criteria for reopening the claim of service connection for a left knee disability have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

5.  The criteria for reopening the claim of service connection for a right ankle disability have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

6.  The criteria for reopening the claim of service connection for a left ankle disability have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

7.  The criteria for reopening the claim of service connection for a right hand disability have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

8.  The criteria for reopening the claim of service connection for a left hand disability have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

9.  The criteria for reopening the claim of service connection for a right leg disability have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

10.  The criteria for reopening the claim of service connection for a left leg disability have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

11.  The criteria for reopening the claim of service connection for a stomach disability have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

12.  The criteria for service connection for a back disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

With respect to the claim of service connection for a back disability, the duty to notify was satisfied by way of a March 2009 letter which informed the Veteran of his duty and the VA's duty for obtaining evidence.  Further, the letter met the notification requirements for service connection in Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the back issue has been obtained.  The Veteran's service treatment records, VA treatment records, Social Security Administration records, and lay statements have been obtained.

A VA medical opinion will be considered adequate if it (1) is based upon consideration of the Veteran's prior medical history, (2) describes the disability in sufficient detail so that the Board's "'evaluation of the claimed disability will be a fully informed one,'" Ardison v. Brown, 6 Vet.App. 405, 407 (1994) (quoting Green v. Derwinski, 1 Vet.App. 121, 124 (1991)), and (3) "supports its conclusion with an analysis that the Board can consider and weigh against contrary opinions."  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Board finds that the November 2012 VA examination report is adequate because the examiner discussed the Veteran's medical history, described the claimed disorder in sufficient detail, and supported all conclusions with analysis and, where possible, objective test results.  See Monzingo v. Shinseki, 26 Vet.App. 97, 105 (2012); see also Nieves-Rodriguez v. Peake, 22 Vet.App. 295, 301 (2008).

The Veteran has not indicated there are any additional records that VA should obtain on his behalf.  Thus, the Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim, and no further assistance to develop evidence is required.

Claims to Reopen

In an April 1994 rating decision, the RO denied the Veteran's claims of service connection for back, right knee, left knee, right ankle, left ankle, right hand, left hand, right leg left leg, and stomach disabilities.  The basis for the denials was that the record did not include evidence of current disabilities.  

There was no appeal filed with respect to the April 1994 rating decision, and new and material evidence was not received within the appeal period.  Thus, that decision became final.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 20.201, 20.302 (2014); Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011).

The Veteran filed the current claim in March 2009, which may be considered on the merits only if new and material evidence has been received since the final denial in April 1994.  38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 3.156.

New and material evidence means evidence not previously submitted to agency decision makers which bears directly and substantially upon the specific matter under consideration, which is neither cumulative nor redundant of evidence of record at the time of the last prior final denial, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Evidence added to the record since the April 1994 rating decision includes a VA examination dated in November 2012 that diagnosed degenerative disc disease of the lumbar spine, as well as VA outpatient records documenting the Veteran's complaints of stomach problems and multiple joint pains, including those affecting his hands, knees, ankles, and legs.  This evidence is new and material within the meaning of 38 C.F.R. § 3.156(a).  It was not previously of record, and it relates to unestablished facts necessary to substantiate the claims; specifically, it raises the question of whether the Veteran currently has disabilities of the stomach, back, hands, knees, ankles, and legs that could be related to his period of active service.  Reopening the claims is warranted.  

As the evidence of record is insufficient to decide the reopened claims of service connection for disabilities of the hands, knees, ankles, legs, and stomach, the claims are remanded for further development. 

As the evidence of record is sufficient to decide the reopened claim of service connection for a back disability, the Board is proceeding with appellate review.

Reopened Claim- Service Connection for Back Disability

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted on the basis of a post-service initial diagnosis of a disease, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Other specifically enumerated diseases will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014). 

In order to establish service connection for the claimed disability, there must be (1) evidence of a current disability; (2) evidence, of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus, or link, between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

During service in April 1991, the Veteran was seen with complaints of lower back pain.  He reported that he walked out of his tent carrying a small box and felt something in his back snap.  He reported some radiation of pain down to his lateral thigh.  Examination showed slight muscle spasm, no spine tenderness, negative straight leg raising test, and decreased range of motion.  The diagnosis was muscle strain vs. ligamentous sprain of the lumbar area.  There were no more records of back complaints or treatments during the remainder of the service period.

On VA examination in September 1993, the Veteran reported stiffness and pain in the back.  On examination, he had normal ranges of motion of the lumbar spine.  Straight leg raising and deep tendon reflexes were normal.  The impression was of a normal orthopedic examination.

In April 2000 the Veteran was noted to have occasional low back pain related to work and without sciatica symptoms.  

Magnetic resonance imaging of the lumbar spine in May 2008 showed left foraminal disc protrusion at L4/5.  

A VA examination in November 2012 noted a diagnosis of degenerative disc disease of L4-5 made in May 2008.  The examiner also noted that arthritis was noted in 2008.  At the examination, the Veteran reported a history of injuring his back in service in 1991.  He reported that he continued to have intermittent pain and stiffness in his back after being returned to duty, but that he did not seek further treatment in service.  He also reported having continued pain and stiffness in the back after service but that he did not seek treatment for many years.  The examiner opined that the Veteran's current low back disability was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner noted that the Veteran did not seek treatment for back pain for several years after service.  The examiner noted that the inservice diagnosis of muscle strain versus ligamentous sprain in the lumbar area was not related to degenerative disc disease of the lumbar spine.  

A July 2014 lay statement from a service comrade of the Veteran attested to his recalling the Veteran injuring his back in 1991.

The Veteran contends that his current lumbar spine disability is attributable to service.  The Veteran is competent to report back pain, which is within the realm of his personal experience.  The Veteran, however, is not competent to offer an opinion as to the etiology of his claimed disability.  Determining the etiology of musculoskeletal disabilities of the lumbar spine in this case requires medical knowledge or training that the Veteran does not have and is not susceptible to lay observation.  Jandreau, 492 F.3d at 1377-78. 

The Veteran had a low back injury in service that was noted in 1991.  However, no further back complaints were noted in service, and the VA examination conducted in September 1993, shortly after his separation from service, found no back pathology.  The VA examiner in November 2012 noted that the degenerative disc disease of the lumbar spine diagnosed in 2008 was not related to the inservice finding of muscle strain versus ligamentous sprain of the lumbar area.  The examiner pointed out the lack of documented complaints of back pain for several years after service.  The examiner considered the Veteran's theory that his current back pathology was related to the in-service injury, but it was not endorsed.  Further, the examiner's opinion is not only not contradicted by the record, it is also supported by other findings in the record, such as the lack of any back pathology noted on VA examination in 1993, shortly after the Veteran's release from military service.  Accordingly, the Board finds the opinion of the November 2012 VA examiner to be more probative regarding the etiology of the Veteran's current spine disability than the Veteran's lay statements regarding continuing symptoms of back pain since service.

In consideration of the evidence, the Board finds that the Veteran's in-service low back strain/sprain resolved without residuals, and the current lumbar degenerative disc disease began many years after service and was not caused by any incident of service.  

The Board acknowledges that the evidence shows degenerative changes in the spine.  To the extent the Veteran has arthritis of the back, the evidence does not show that the arthritis was manifest to a compensable degree within one year of separation of service.  Additionally, the evidence weighs against continuity of symptomatology given the detailed post-service evidence, in particular the 1993 examination that was negative for back pathology.  Thus, service connection is not warranted under the provisions pertaining to presumptive service connection for chronic diseases. See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.303(b), 3.307, 3.309.

Thus, the preponderance of the evidence is against the claim of service connection for a low back disability; there is no doubt to be resolved; and service connection is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

New and material evidence has been received, and the claim for service connection for a back disorder is reopened; to this limited extent, the appeal is granted.

New and material evidence has been received, and the claim for service connection for a right knee disorder is reopened; to this limited extent, the appeal is granted.

New and material evidence has been received, and the claim for service connection for a left knee disorder is reopened; to this limited extent, the appeal is granted.

New and material evidence has been received, and the claim for service connection for a right ankle disorder is reopened; to this limited extent, the appeal is granted.

New and material evidence has been received, and the claim for service connection for a left ankle disorder is reopened; to this limited extent, the appeal is granted.

New and material evidence has been received, and the claim for service connection for a right hand disorder is reopened; to this limited extent, the appeal is granted.

New and material evidence has been received, and the claim for service connection for a left hand disorder is reopened; to this limited extent, the appeal is granted.

New and material evidence has been received, and the claim for service connection for a right leg disorder is reopened; to this limited extent, the appeal is granted.

New and material evidence has been received, and the claim for service connection for a left leg disorder is reopened; to this limited extent, the appeal is granted.

New and material evidence has been received, and the claim for service connection for a stomach disorder is reopened; to this limited extent, the appeal is granted.

Service connection for a back disorder is denied.


REMAND

With respect to the reopened claims for service connection for right and left knee, right and left ankle, right and left hand, right and left leg, and stomach disabilities, the Board notes that the Veteran served in Southwest Asia from December 1990 to July 1991.  Although he has not asserted service connection based on his service in the Persian Gulf, because proceedings before VA are nonadversarial, VA's obligation to analyze claims goes beyond the arguments explicitly made.  See Robinson v. Peake, 21 Vet. App. 545, 553 (2008), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); see also Schroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000). 

Service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations, or to a degree of 10 percent or more not later than December 31, 2016.  38 C.F.R. § 3.317(a)(1).  To date, the Veteran's claims have not been considered under the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  The RO must provide the Veteran with appropriate notice of the evidence needed to establish service connection under the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  The RO should then schedule the Veteran for appropriate VA examinations to determine the nature, extent, onset, and etiology of all pathology pertaining to right and left knee, right and left ankle, right and left hand, right and left leg, and stomach disabilities prior to readjudicating his appeal.

Further, with respect to the Veteran's claimed stomach disability, the Board notes that he is service connected for HIV and takes medications for that condition.  An opinion addressing whether any current stomach symptoms/disability is related to medications taken for service connected HIV is necessary.

The Veteran also contends that his service connected PTSD warrants a rating higher than 50 percent.  The last VA examination of that disability was conducted in August 2011; a current examination is necessary in order to properly evaluate the claim.  

Finally, consideration of the issue of entitlement to TDIU will be deferred pending the development/adjudication of the service connection issues and the PTSD rating issue.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran appropriate notice pursuant to the Veterans Claims Administration Act (VCAA) under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) , that includes the criteria required for establishing entitlement to a TDIU and for claims based on Persian Gulf service under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317. 

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of and/or were contemporaneously informed of his right and left knee, right and left ankle, right and left hand, right and left leg, and stomach disabilities in and since service.  Provide an appropriate amount of time to submit this lay evidence. 

3.  After associating any pertinent, outstanding records with the claims folder, schedule the Veteran for an appropriate VA examination that addresses the nature, extent, onset, and etiology of any right and left knee, right and left ankle, right and left hand, right and left leg, and stomach disabilities found to be present, to include as due to undiagnosed illness for Persian Gulf Veterans.  The electronic claim file must be made available and reviewed by the examiner.  

The examiner must discuss any reports of a recurrence of symptoms since service and indicate whether it is at least as likely as not that any right and left knee, right and left ankle, right and left hand, right and left leg, and stomach disabilities and/or related symptoms can be attributed to a known clinical diagnosis. 

If the examiner attributes any right and left knee, right and left ankle, right and left hand, right and left leg, and stomach symptoms to a known clinical diagnosis, the examiner must state whether it is at least as likely as not (a degree of probability of 50 percent or higher) that any such condition is related to or had its onset in service.  

If the examiner identifies a current stomach disorder, the examiner must state whether:

It is it at least as likely as not (50 percent probability or more) that the current stomach disorder was caused by his service-connected HIV including the medication he takes for that condition?

It is at least as likely as not (50 percent probability or more) that the Veteran's current stomach disorder was aggravated by his service-connected HIV including the medication he takes for that condition?  If aggravation is found, the examiner must determine the baseline level of stomach disability prior to aggravation by HIV or medication taken therefor.  This baseline must be established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of a stomach disorder.

4.  Schedule the Veteran for a VA PTSD examination by an appropriate medical professional.  The entire electronic claim file must be reviewed by the examiner.

All signs and symptoms of the service-connected PTSD must be reported in detail (including all information necessary for rating the disability under Diagnostic Code 9411).

5.  Then, readjudicate the claims.  If any benefit sought remains denied, issue a Supplemental Statement of the Case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


